Citation Nr: 9915477	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-35 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left ear disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from January 
1978 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
granted service connection for a left knee condition with 
arthritic changes, and a chronic left ear condition with 
vertigo, status post tympanoplasty, both effective October 
1995.  Subsequent rating decisions increased these ratings 
from noncompensable to 10 percent each, also effective 
October 1995.


REMAND

In response to an April 1998 letter from the Board attempting 
to clarify his desire for a hearing, the veteran replied that 
he wanted the Disabled American Veterans to represent him 
before the Board.  The veteran was contacted and asked to 
clarify his desire for a hearing, stating that he 
misunderstood, and would fax his desire for a hearing before 
the travel Board at the RO.  A fax was received stating that 
he would like to have a hearing before the Board in 
Washington.  This was followed up by another fax indicating 
that the Disabled American Veterans would represent him in an 
"Informal CO [(Central Office)] Hearing in Washington . . . 
however I reserve the right to a CO Hearing if I need."  To 
clarify the veteran's intentions, the Board wrote him on 
March 3, 1999 asking him again whether he wished a hearing 
and , if so, what kind.  He was informed that if no response 
was received within 30 days, the Board would assume that he 
still wished a travel Board hearing and that one would be 
scheduled for him.  There was no response from the veteran.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should contact the veteran and ask 
him if he still wishes a hearing before 
the Board.  He should be asked to 
indicate whether any such hearing is to 
be at the RO or in Washington.  If he no 
longer wishes a hearing, documentation to 
that effect must be obtained and 
associated with the claims file.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



